PER CURIAM.
The law of this case was established in Warner v. City of Miami, 458 So.2d 338 (Fla. 3d DCA 1984). We reject the City’s argument that Warner is not entitled to a rehabilitation building permit because the trial court was without jurisdiction to require that such a permit be issued and the owner did not exhaust his administrative remedies by appealing to the zoning board. We, accordingly, reverse the order under review and remand to the trial court with directions to conduct an evidentiary hearing and determine on the merits whether Warner is entitled to the building permit.
Reversed and remanded with directions.
BASKIN and JORGENSON, JJ., concur.